Title: [Diary entry: 27 October 1787]
From: Washington, George
To: 

Saturday 27th. Went to the Woods back of Muddy hole with the hounds. Unkennelled two foxes & dragged others but caught none. The dogs run wildly & ⟨were⟩ under no command. Passed through Muddy hole Plantation and ordered grass Seeds to be sown in the following places, manner, & quantities—viz.—taking a breadth from field No. 4 across to No. 3 of eql. width with the farm yd. & containing abt. 5 acres, I had it divided into 5 oblong squares (seperated by a parting furrow)—In the westermost of which was sown 8 lbs. of rib-grass—in the next 20 lbs. of red clover—in the 3d. 2 Bushels of Orchard grass—in the 4th. 20 lbs. of Hop clover—In the 5th. 4 bushels of Ray grass and in the 6th. 2 bushels of Sainfoin. After sowing these seeds the ground was first rolled & then harrowed with a bush. The sqr. containing Sainfoin had the Seed harrowed in at the same time the Wheat was over and above the bush harrowing & rolling that the others received. Took up the Potatoes that had been planted under straw for experiments; as mentioned on thursday. Yield as follow. 



Bushls.


The 20 yds. sqr.
Green swd.
3 3/4


4 by 14 yds.
washed knoll
3/4


Corn stalks—20 by 8

1/4


and from a rail pen

Do 3/4

 Returned by way of D. Run, French’s & Ferry. At the first finished threshing cleaning & measuring the buck Wheat & had it brot. to the Mansion house—qty. 121 bushls. from abt. 12 Acres.  At frenchs cleaned up the shattered Pease & threshed those that had been picked of the grd. qty. 9 bushls. & 1 peck. At the Ferry set 3 plows to work. Put the girl Eby to learning. The Trial that was made in the Neck of different qties. of Seed Oats to the Acre turned out as follow— 



Bls.


2 bushls.
yield
8 1/2


3 bushls.
Do.
7


4 Do.
Do.
5 1/2

 The above 3 Acres were adjoining and as nearly alike as possible in quality of Soil & Situation. They were all sown [the same] day & managed in all respects alike—the grd. on wch. they grew being quite level.